lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF D|SC|PL|NARY COUNSEL, : No. 1996 DisCip|inary DoCket No. 3

Petitioner : No. 173 DB 2013
v. : Attorney Registration No. 52704
DAN|EL BR|AN HARGROVE, : (Allegheny County)
Respondent
ORDER

 

PER CUR|AM

AND NOW, this 7th day of April, 2017, upon consideration of the Certificate of
Admission of Disa|oility loy Attorney, Daniel Brian Hargrove is immediately transferred to
inactive status for an indefinite period and until further Order of the Court per Pa.R.D.E.
301 (e). He shall comply with all of the provisions of Pa.R.D.E. 217.

All pending disciplinary proceedings shall loe held in aloeyance, except for the

perpetuation of testimony and the preservation of documentary evidence.